Citation Nr: 0001405	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  97-05 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether an overpayment of Department of Veterans Affairs 
(VA) pension benefits was the result of sole administrative 
error.

2.  Whether the appellant's request for waiver of recovery of 
an overpayment of VA pension benefits in the amount of 
$6,928, was timely filed.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from January 1941 to 
November 1944.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 decision by the 
Committee on Waivers and Compromises (Committee) of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in February 
1996.  A statement of the case was issued in November 1996.  
A substantive appeal was received in December 1996. 

This matter also came before the Board from a February 1997 
determination that there was no clear and unmistakable error 
on the part of VA in the creation of the overpayment at 
issue.  A notice of disagreement was received in March 1997.  
A statement of the case was issued in May 1997.  A 
substantive appeal was received in August 1997.  For the 
reasons set out below, this issue is as styled on the title 
page of this decision.  


REMAND


The overpayment at issue in this matter was created when the 
RO, in a November 1994 action, retroactively reduced the VA 
pension benefits payable to the appellant, as guardian of the 
veteran, because the veteran had been admitted to a VA 
Medical Center in October 1993 and then to a VA Nursing Home 
Care Unit (NHCU) in December 1993.  See 38 C.F.R. § 3.551 
(1999).  

In a February 1996 notice of disagreement with the October 
1995 Committee decision, and subsequent substantive appeal 
(dated December 1996), the veteran's representative contended 
that the overpayment at issue was created as a result of an 
administrative error on the part of VA.  The representative 
also characterized the VA's action in creating the 
overpayment as clear and unmistakable error, but it is clear 
to the Board that he was contending that the debt was the 
result of sole administrative error; hence, the Board has 
recharacterized the issue accordingly. Sole administrative 
error connotes that the appellant neither had knowledge of 
nor should have been aware of the erroneous award.  Further, 
neither the appellant actions nor her failure to act must 
have contributed to payment pursuant to the erroneous award.  
See 38 U.S.C.A. § 5112(b)(9)(10) (West 1991); 38 C.F.R. 
§ 3.500(b)(2) (1999). 

In this case, the RO has addressed this claim as a "clear 
and unmistakable error" claim, when in fact, as noted above, 
it is a claim that the overpayment was created as a result of 
sole administrative error.  Accordingly, on REMAND, the RO 
should formally address this fundamental issue prior to 
consideration of the question of timeliness of the request 
for waiver.  

As regards the question of the timeliness of the request for 
a waiver of the overpayment, the Board notes that the October 
2, 1995, Committee decision indicates that the appellant was 
notified on December 1, 1994, of the indebtedness, her right 
to request waiver, and the 180 day time limit for filing an 
application for waiver.  However, a copy of this letter was 
not of record.  

Of record is a copy of a computer printout which indicates 
that a "Code 101" letter was sent to the appellant on 
December 1, 199 (the last number was cut-off).  A hand-
written notation on this printout indicates that a "101 
letter" is the "initial letter."  On a September 1995 VA 
Form 4-1042a (Referral of Indebtedness to Committee on 
Waivers and Compromises), it is noted that a "rights 
letter" was sent on December 1, 1994; the Board assumes that 
this notation is in reference to the "101 letter."  

Further documentation of what the 101 letter states (most 
importantly, whether this letter notifies an appellant of her 
right to request waiver, and of the 180 day time limit for 
filing an application for waiver) was not indicated.  As 
such, the Board is of the opinion there is not sufficient 
proof that the appellant was actually informed of the 180-day 
time limit for the submission of a waiver request.  

In this case, the appellant has been charged with knowledge 
of the 180-day time limit for requesting waiver, essentially 
based on his receipt of the Code 101 letter.  While the Board 
finds that the evidence of record sufficiently demonstrates 
that the appellant was sent a Code 101 letter on December 1, 
1994, the record does not establish that he was informed of 
his right to request waiver and the 180 day time limit for 
filing an application for waiver.  The Board understands that 
a copy of the exact (Code 101) letter sent the appellant may 
not be available but a copy of the letter as it existed in 
December 1994 (a "generic" copy) should be associated with 
the record along with, to the extent possible, a copy of the 
computer generated document noted above which contains the 
complete date that the 101 letter was sent.   

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following action:

1.  The RO should formally consider 
whether the overpayment was properly 
created or the result of sole 
administrative error, in light of all 
relevant evidence of record and all 
pertinent legal authority.  The appellant 
and the veteran's representative should 
then be furnished a supplemental 
statement of the case, to include 
citations to all additional legal 
authority not previously considered.  

2.  Unless the above action is completely 
favorable to the appellant, the RO should 
contact the RO and Insurance Center in 
St. Paul, Minnesota and request that they 
submit a copy of the Code 101 letter sent 
to the appellant on December 1, 1994, or 
in the alternative, a copy as it existed 
in December 1994 (i.e. a "generic" 
copy).  Also, to the extent possible, a 
copy of the computer-generated document, 
noted above, showing the full date that 
the 101 letter was sent, should be 
requested.

3.  When the above action has been 
completed, the timeliness issue should be 
reevaluated.  In the event the 
determination remains adverse to the 
appellant, an appropriate  supplemental 
statement of the case should be issued to 
the veteran's guardian and his 
representative and they should be 
afforded the applicable time period in 
which to respond before the claims folder 
is returned to the Board for completion 
of appellate review.


The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
applicable time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

